
	

113 HR 521 IH: Transforming Education through Technology Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 521
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. George Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To award grants to encourage State educational agencies,
		  local educational agencies, and schools to utilize technology to improve
		  student achievement and college-and-career readiness, the skills of teachers
		  and school leaders, and the efficiency and productivity of education systems at
		  all levels.
	
	
		1.Short titleThis Act may be cited as the
			 Transforming Education through
			 Technology Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Purposes.
				Sec. 5. E-rate restriction.
				Sec. 6. Rule of construction regarding purchasing.
				Sec. 7. Definitions.
				Title I—Technology Readiness and Access
				Sec. 101. Technology grants program authorized.
				Sec. 102. State applications.
				Sec. 103. State use of grant funds.
				Sec. 104. Local subgrants.
				Sec. 105. Reporting.
				Sec. 106. Authorization.
				Title II—Technology for Tomorrow Fund
				Sec. 201. Short title.
				Sec. 202. Technology for tomorrow fund.
				Sec. 203. Application.
				Sec. 204. Use of funds.
				Sec. 205. Data collection and reporting.
				Sec. 206. Performance measurement and evaluation and
				dissemination.
				Sec. 207. Authorization of appropriations.
			
		3.FindingsCongress finds the following:
			(1)There is growing opportunity provided by
			 technology in classrooms, for every grade, in every subject, and for all types
			 of learners, to—
				(A)ensure that
			 students are college-and-career ready; and
				(B)access the
			 accelerating roll-out of online assessments.
				(2)Comprehensive education technology programs
			 have shown great success in improving student achievement, reducing secondary
			 school dropout rates, and improving graduation and college enrollment
			 rates.
			(3)Mooresville Graded School District in the
			 State of North Carolina has implemented an integrated education technology
			 initiative, which has led to its ranking as the third highest achieving
			 district in the State, with 21 percent composite achievement rate increases and
			 25 percent graduation rate increases over 5 years.
			(4)At Manor New Tech High School in the State
			 of Texas, where 65 percent of students receive free or reduced price lunch
			 under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.)
			 and 75 percent are students of color, a project-based learning focus on
			 science, technology, engineering and mathematics, has led to 62 percent of
			 students being the first generation in their families to enroll in an
			 institution of higher education and a near zero secondary school dropout
			 rate.
			(5)At the City Arts and Technology High School
			 Envisions in San Francisco, California, which emphasizes personalized learning
			 environments, integration of arts and technology in project-based learning, and
			 development of deeper learning skills, 98 percent of the graduates enrolled at
			 an institution of higher education, 91 percent remained enrolled at such an
			 institution, and 100 percent met the course requirements for entrance to the
			 University of California.
			(6)The Federal Government placed a strong
			 emphasis on technology professional development in the past decade, but no
			 longer provides any funding support for such activities. Annual appropriations
			 for grants awarded under the Enhancing Education through Technology Act of 2001
			 under subpart D of title II of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6751 et seq.) ended in 2010 and all funds appropriated by the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) for such
			 grants were to have been spent by September 2011.
			(7)Online
			 professional development courses offer excellent opportunities for educators to
			 receive the training that they need 24 hours each day, 7 days each week.
			 However, a recent survey indicates that only 25 percent of teachers make use of
			 online professional development courses.
			(8)For technology to
			 be fully integrated into classrooms and to ensure that students are
			 college-and-career ready, it is critical that school administrators are
			 confident in their abilities to use technology and thereby lead change in their
			 schools and local educational agencies. The Federal Government must invest in
			 building leadership skills and capacity for technology to truly take hold in
			 our Nation’s schools.
			4.PurposesThe purposes of this Act are to—
			(1)improve the achievement, academic growth,
			 and college-and-career readiness of students who have developed the ability to
			 think critically, apply knowledge to solve complex problems, work
			 collaboratively, communicate effectively, be self-directed, and be responsible
			 digital citizens;
			(2)ensure all
			 students have access to individualized, rigorous, and engaging digital learning
			 experiences;
			(3)ensure that
			 educators have the knowledge and skills to develop and implement digital
			 learning curriculum, use technology effectively in order to personalize and
			 strengthen instruction, and effectively deliver and utilize assessments to
			 measure student outcomes and support student success;
			(4)ensure that
			 administrators have the leadership, management, knowledge, and skills to
			 design, develop, and implement a school or local educational agency-wide
			 digital age learning environment;
			(5)improve the
			 efficiency and productivity of education through technology;
			(6)address the connectivity needs of local
			 educational agencies and educational service agencies that are eligible for
			 support under the E-rate program without duplicating the support available
			 under such program; and
			(7)ensure that State
			 educational agencies, local educational agencies, and elementary schools and
			 secondary schools have the technological capacity and infrastructure to meet
			 purposes described in paragraphs (1) through (6).
			5.E-rate
			 restrictionFunds awarded
			 under this Act may be used to address the networking needs of a recipient of
			 such funds for which the recipient is eligible to receive support under the
			 E-rate program, except that such funds may not be duplicative of support
			 received by the recipient under the E-rate program.
		6.Rule of
			 construction regarding purchasingNothing in this Act shall be construed to
			 permit a recipient of funds under this Act to purchase goods or services using
			 such funds without ensuring that the purchase is free of any conflict of
			 interest between such recipient, or any partner of such recipient, and the
			 person or entity receiving such funds.
		7.DefinitionsIn this Act:
			(1)In
			 generalExcept as otherwise
			 provided in this Act, any term that is defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) has the meaning
			 given the term in such section.
			(2)Digital
			 learningThe term digital learning means any
			 instructional practice that effectively uses technology to strengthen a
			 student’s learning experience and encompasses a wide spectrum of tools and
			 practices, including—
				(A)interactive
			 learning resources that engage students in academic content;
				(B)access to online
			 databases and other primary source documents;
				(C)the use of data to
			 personalize learning and provide targeted supplementary instruction;
				(D)student
			 collaboration with content experts and peers;
				(E)online and
			 computer-based assessments;
				(F)digital content,
			 adaptive, and simulation software or courseware,
				(G)online courses,
			 online instruction, or digital learning platforms;
				(H)mobile and
			 wireless technologies for learning in school and at home;
				(I)learning
			 environments that allow for rich collaboration and communication;
				(J)authentic
			 audiences for learning in a relevant, real world experience;
				(K)teacher
			 participation in virtual professional communities of practice; and
				(L)hybrid or blended
			 learning, which occurs under direct instructor supervision at a school or other
			 location away from home and, at least in part, through online delivery of
			 instruction with some element of student control over time, place, path, or
			 pace.
				(3)Eligible
			 partnershipThe term eligible partnership means a
			 partnership that includes—
				(A)not less than
			 1—
					(i)State educational
			 agency; or
					(ii)local educational
			 agency or consortium of local educational agencies; and
					(B)not less than
			 1—
					(i)local educational agency, educational
			 service agency, consortium of local educational agencies, or consortium of
			 educational service agencies;
					(ii)institution of
			 higher education;
					(iii)nonprofit or
			 community-based organization; or
					(iv)business or
			 for-profit organization.
					(4)Eligible
			 technologyThe term eligible technology means
			 modern information, computer, and communication technology hardware, software,
			 services, or tools, including computer or mobile hardware devices and other
			 computer and communications hardware, software applications, systems and
			 platforms, and digital and online content, courseware, and online instruction
			 and other online services and supports.
			(5)E-rate
			 programThe term
			 E-rate program means the Schools and Libraries Universal Service
			 Support Mechanism.
			(6)Professional
			 developmentThe term professional development is a
			 process of continuous improvement for teachers and school leaders that improves
			 educator knowledge, skills, and practice toward the goal of increased student
			 achievement and—
				(A)is intensive,
			 ongoing, connected to practice, and on-site where allowable;
				(B)is focused on
			 student learning and addresses the teaching of specific curriculum
			 content;
				(C)is aligned with
			 school improvement priorities and goals of the school and local educational
			 agency; and
				(D)builds strong
			 working relationships among teachers and school leaders that—
					(i)may
			 be built around active professional learning communities; and
					(ii)may
			 contain on-demand components, such as instructional videos, training documents,
			 or learning modules.
					(7)SecretaryThe
			 term Secretary means the Secretary of Education.
			(8)Student
			 technology literacyThe term
			 student technology literacy means student knowledge and skills
			 in using contemporary information, communication, and learning technologies in
			 a manner necessary for successful employment, lifelong learning, and
			 citizenship in the knowledge-based, digital, and global 21st century,
			 including, at a minimum, the ability to—
				(A)effectively
			 communicate and collaborate;
				(B)analyze and solve
			 problems;
				(C)access, evaluate,
			 manage, and create information and otherwise gain information literacy;
				(D)demonstrate
			 creative thinking, construct knowledge, and develop innovative products and
			 processes; and
				(E)carry out the
			 activities described in subparagraphs (A) through (D) in a safe and ethical
			 manner.
				(9)Technology
			 readiness surveyThe term
			 technology readiness survey means a survey completed by a local
			 educational agency that provides standardized information comparable to the
			 information collected through the technology readiness survey administered
			 under the Race to the Top Assessment program under section 14006 of division A
			 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) on the
			 quantity and types of technology infrastructure and access available to the
			 students served by the local educational agency, including computer devices,
			 Internet connectivity, operating systems, related network infrastructure, data
			 systems, and—
				(A)requiring—
					(i)an
			 internal review of the degree to which instruction, additional student support,
			 and professional development is delivered in digital formats, media, and
			 platforms and is available to students and educators at any time;
					(ii)an
			 internal review of the ability of educators to use assessments and other
			 student data to personalize and strengthen instruction and identify
			 professional development needs and priorities; and
					(iii)any other
			 information required by the State educational agency serving the local
			 educational agency; and
					(B)may include an assessment of local
			 community needs to ensure students have adequate on-line access and access to
			 devices for school-related work during out-of-school time.
				(10)Universal
			 design for learningThe term
			 universal design for learning has the meaning given the term in
			 section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
			ITechnology
			 Readiness and Access
			101.Technology
			 grants program authorized
				(a)In
			 generalFrom the amounts appropriated under
			 section 106, the Secretary shall award State
			 Grants for Technology Readiness and Access (in this title referred to as
			 grants) to State educational agencies to strengthen State and
			 local technological infrastructure and professional development that supports
			 digital learning through State activities under
			 section 103(c) and local activities under
			 section 104(c).
				(b)Grants to State
			 educational agencies
					(1)ReservationsFrom
			 the amounts appropriated under
			 section 106 for any fiscal year, the
			 Secretary shall reserve—
						(A)three-fourths of 1
			 percent for the Secretary of Interior to provide assistance under this title
			 for schools operated or funded by the Bureau of Indian Education; and
						(B)1 percent to
			 provide assistance under this title to the outlying areas; and
						(2)GrantsFrom the amounts appropriated under
			 section 106 for any fiscal year and remaining
			 after the Secretary makes reservations under
			 paragraph (1), the Secretary shall make
			 a grant for the fiscal year to each State educational agency with an approved
			 application under
			 section 102 in an amount that bears the same
			 relationship to such remainder as the amount the State educational agency
			 received under part A of title I of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311 et seq.) for such year bears to the amount all State
			 educational agencies with an approved application under
			 section 102 received under such part (20
			 U.S.C. 6311 et seq.) for such year.
					(c)MinimumThe
			 amount of a grant to a State educational agency under
			 subsection (b)(2) for a fiscal year may
			 not be less than one-half of 1 percent of the total amount made available for
			 grants to all State educational agencies under such subsection for such
			 year.
				(d)Reallotment of
			 unused fundsIf any State educational agency does not apply for a
			 grant under
			 subsection (b)(2) for a fiscal year, or
			 does not use its entire grant under
			 subsection (b)(2) for such year, the
			 Secretary shall reallot the amount of the State educational agency’s grant, or
			 the unused portion of the grant, to the remaining State educational agencies
			 that use their entire grant amounts under subsection (b)(2) for such
			 year.
				(e)Matching
			 funds
					(1)In
			 generalA State educational agency that receives a grant under
			 subsection (b)(2) shall provide
			 matching funds, from non-Federal sources, in an amount equal to 20 percent of
			 the amount of grant funds provided to the State educational agency to carry out
			 the activities supported by the grant. Such matching funds may be provided in
			 cash or in-kind, except that any such in-kind contributions shall be provided
			 for the purpose of supporting the State educational agency’s activities under
			 section 104(c).
					(2)WaiverThe
			 Secretary may waive the matching requirement under
			 paragraph (1) for a State educational
			 agency that demonstrates that such requirement imposes an undue financial
			 hardship on the State educational agency.
					102.State
			 applications
				(a)ApplicationTo
			 receive a grant under
			 section 101(b)(2), a State educational
			 agency shall submit to the Secretary an application at such time and in such
			 manner as the Secretary may require and containing the information described in
			 subsection (b).
				(b)ContentsEach
			 application submitted under
			 subsection (a) shall include the
			 following:
					(1)A
			 description of how the State educational agency will meet the following
			 goals:
						(A)Use technology to
			 ensure all students achieve college-and-career readiness and technology
			 literacy, including by providing high-quality education opportunities to
			 economically or geographically isolated student populations.
						(B)Provide educators
			 with the tools, devices, content, and resources to—
							(i)significantly
			 improve teaching and learning, including support to increase personalization
			 for and engagement of students in pursuit of college-and-career readiness and
			 technology literacy; and
							(ii)develop and use
			 assessments to improve instruction consistent with the principles of universal
			 design for learning, including for students with disabilities and
			 English-language learners.
							(C)Ensure
			 administrators and school leaders have the flexibility and capacity to develop
			 and manage systems to carry out activities described in subparagraphs (A) and
			 (B), and support administrators and school leaders in utilizing technology to
			 promote equity and increase efficiency and productivity.
						(D)Enable local educational agencies to build
			 the technological capacity and infrastructure (including through local
			 purchasing of eligible technology), necessary for the full implementation of
			 on-line assessments for all students, (including students with disabilities and
			 English-language learners) and to—
							(i)ensure the
			 interoperability of data systems and eligible technology; and
							(ii)carry out
			 subparagraphs (A) through (C).
							(2)A
			 description of the results of the technology readiness in the State as
			 determined by local educational agency responses to the technology readiness
			 survey, including—
						(A)the status of the ability of each local
			 educational agency served by the State educational agency to meet the goals
			 described in
			 section 104(b)(1);
						(B)an assurance that
			 not less 90 percent of the local educational agencies served by the State
			 educational agency have completed and submitted the technology readiness survey
			 to the State educational agency; and
						(C)an assurance that
			 the results of the technology readiness survey for each such local educational
			 agency are made available to the Secretary and the public through the Website
			 of the local educational agency.
						(3)A description of
			 the plan for the State educational agency to support each local educational
			 agency served by the State educational agency in meeting the goals described in
			 section 104(b)(1) not later than 3
			 years after the local educational agency completes the technology readiness
			 survey by addressing the readiness gaps identified in such survey.
					(4)A
			 description of the State’s process for the adoption, acquisition, distribution,
			 and use of content, how the State will ensure integrity of such processes, and
			 how such processes support the goals under
			 paragraph (1) or how a State will
			 change such processes to support such goals, and how the State will ensure
			 content quality.
					(5)A description of how the State educational
			 agency will ensure its data systems and eligible technology are
			 interoperable.
					(6)An assurance that the State educational
			 will consider making content widely available through open educational
			 resources when making purchasing decisions with funds received under this
			 title.
					(7)A description of the State’s student
			 technology literacy standards and the technology standards for teachers and
			 administrators, and an assurance that the State’s student technology literacy
			 standards meet the requirements of section 7(8).
					(8)An assurance that
			 subgrant awards under
			 section 104 will be carried out by the State
			 educational agency staff with responsibility for leadership, coordination, and
			 implementation of instructional and other classroom technologies.
					(9)A
			 description of how the State educational agency will award subgrants to local
			 educational agencies under
			 section 104.
					(10)A description of
			 the process, activities, and performance measures, that the State educational
			 agency will use to evaluate the impact and effectiveness of the grant and
			 subgrants funds awarded under this title across the State and in each local
			 educational agency.
					(11)A description of
			 how the State educational agency will, in providing technical and other
			 assistance to local educational agencies, give priority to the local
			 educational agencies proposing to target services to—
						(A)students in
			 schools in need of improvement and persistently low-achieving schools;
			 and
						(B)schools with a
			 high percentage of students that are eligible for free or reduced price lunch
			 under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.).
						(12)A description of
			 how the State educational agency consulted with local educational agencies in
			 the development of the State educational agency’s application under this
			 subsection.
					(13)An assurance that
			 the State educational agency will provide matching funds as required under
			 section 101(e).
					(14)A description of how the State educational
			 agency will ensure that funds received under this title is not duplicative of
			 support received under the E-rate program.
					(15)An assurance that the State educational
			 agency will protect the privacy and safety of students and teachers, consistent
			 with requirements of section 444 of the General Education Provisions Act (20
			 U.S.C. 1232g) (commonly known as the Family Educational Rights and
			 Privacy Act of 1974) and section 2441(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6777(a)).
					103.State use of
			 grant funds
				(a)Reservation for
			 subgrants To support technology infrastructureEach State
			 educational agency that receives a grant under
			 section 101(b)(2) shall expend not less
			 90 percent of the grant amount for each fiscal year to award subgrants to local
			 educational agencies in accordance with
			 section 104.
				(b)Reservation for
			 State activities
					(1)In
			 generalA State educational agency shall reserve not more than 10
			 percent of the grant received under
			 section 101(b)(2) for the State
			 activities described in
			 subsection (c).
					(2)Grant
			 administrationOf the amount reserved by a State educational
			 agency under
			 paragraph (1), the State educational
			 agency may reserve not more than 1 percent or 3 percent, in the case of a State
			 educational agency awarding subgrants under
			 section 104(a)(2), for the
			 administration of the grant under this title, except that a State educational
			 agency that forms a State purchasing consortium under
			 subsection (d)—
						(A)may reserve an
			 additional 1 percent to carry out the activities described in
			 subsection (d)(1); and
						(B)shall receive
			 direct approval from the local educational agencies receiving subgrants under
			 section 104(a) from the State educational
			 agency prior to reserving more than the additional percentage authorized under
			 subparagraph (A) to carry out the activities described in
			 subsection (d)(1).
						(c)State
			 activitiesA State educational agency shall use funds described
			 in
			 subsection (b) to carry out each of the
			 following:
					(1)Except for the
			 awarding of subgrants in accordance with
			 section 104, activities described in the
			 State educational agency’s application under
			 section 102(b).
					(2)Providing
			 technical assistance to local educational agencies to—
						(A)identify and
			 address technology readiness needs;
						(B)redesign
			 curriculum and instruction, improve educational productivity, and deliver
			 computer-based and online assessment;
						(C)use technology,
			 consistent with the principles of universal design for learning, to support the
			 learning needs of all students including students with disabilities and
			 English-language learners;
						(D)support principals
			 to have the expertise to evaluate teachers’ proficiency in implementing digital
			 tools for teaching and learning; and
						(E)build capacity for
			 individual school and local educational agency leaders.
						(3)Developing or
			 utilizing research-based or innovative strategies for the delivery of
			 specialized or rigorous academic courses and curricula through the use of
			 technology, including digital learning technologies and assistive
			 technology.
					(4)Integrating and
			 coordinating activities under this title with other educational resources and
			 programs across the State.
					(5)Disseminating
			 information, including making publicly available on the Websites of the State
			 educational agency promising practices to improve technology instruction, and
			 acquiring and implementing technology tools and applications.
					(6)Ensuring that
			 teachers, paraprofessionals, library and media personnel, specialized
			 instructional support personnel, and administrators possess the knowledge and
			 skills to use technology—
						(A)for curriculum
			 redesign to change teaching and learning and improve student
			 achievement;
						(B)for formative and
			 summative assessment administration, data analysis, and to personalize
			 learning;
						(C)to improve student
			 technology literacy;
						(D)to expand the
			 range of supports and accommodations available to English-language learners and
			 students with disabilities; and
						(E)for their own
			 ongoing professional development and for access to teaching resources and
			 tools.
						(7)Coordinating with
			 teacher and school leader preparation programs to—
						(A)align digital
			 learning teaching standards; and
						(B)provide ongoing
			 professional development for teachers and school leaders that is aligned to
			 State student technology standards and activities promoting college-and-career
			 readiness.
						(d)Purchasing
			 consortia
					(1)In
			 generalA State educational agency receiving a grant under
			 section 101(b)(2) may—
						(A)form a State
			 purchasing consortium with 1 or more State educational agencies receiving such
			 a grant to carry out the State activities described in subsection (c),
			 including purchasing eligible technology;
						(B)encourage local
			 educational agencies to form local purchasing consortia under
			 section 104(c)(4); and
						(C)promote pricing opportunities to local
			 educational agencies for the purchase of eligible technology that are—
							(i)negotiated by the
			 State educational agency or the State purchasing consortium of the State
			 educational agency; and
							(ii)available to such
			 local educational agencies.
							(2)RestrictionsA State educational agency receiving a
			 grant under
			 section 101(b)(2) may not—
						(A)except for
			 promoting the pricing opportunities described in
			 paragraph (1)(C), make
			 recommendations to local educational agencies for or require use of any
			 specific commercial products and services by local educational agencies;
						(B)require local
			 educational agencies to participate in a State purchasing consortia or local
			 purchasing consortia; or
						(C)use more than the
			 reservation amount authorized for the administration of the grant under
			 subsection (b) to carry out the activities
			 described in
			 paragraph (1), unless the State
			 educational agency receives approval in accordance with
			 subsection (b)(2)(B).
						104.Local
			 subgrants
				(a)Subgrants
					(1)Grants to local
			 educational agenciesFrom the
			 grant funds provided under
			 section 101(b)(2) to a State
			 educational agency that are remaining after the State educational agency makes
			 reservations under
			 section 104(b) for any fiscal year and
			 subject to paragraph (2), the State educational agency shall award subgrants
			 for the fiscal year to local educational agencies served by the State
			 educational agency and with an approved application under subsection (b) by
			 allotting to each such local educational agency an amount that bears the same
			 relationship to the remainder as the amount received by the local educational
			 agency under part A of title I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.) for such year bears to the amount received by all
			 such local educational agencies under such part for such year, except that no
			 local educational agency may receive less than $5,000.
					(2)Competitive
			 grants to local educational agenciesIf the amount of funds
			 appropriated under
			 section 106 is less than $500,000,000 for any
			 fiscal year, a State educational agency—
						(A)shall not award
			 subgrants under
			 paragraph (1); and
						(B)shall—
							(i)award subgrants,
			 on a competitive basis, to local educational agencies based on the quality of
			 applications submitted under (b), including—
								(I)the level of technology readiness as
			 determined by the technology readiness surveys completed by local educational
			 agencies submitting such applications; and
								(II)the technology plans described in
			 subsection (b)(3) and how the local educational agencies with such plans will
			 carry out the alignment and coordination described in such subsection;
			 and
								(ii)ensure that such
			 subgrants are of sufficient size and scope to carry out the local activities
			 described in
			 subsection (c).
							(3)Definition of
			 local educational agency for certain fiscal yearsFor purposes of awarding subgrants under
			 paragraph (2), the term local
			 educational agency means—
						(A)a local
			 educational agency;
						(B)an educational
			 service agency; or
						(C)a local
			 educational agency and an educational service agency.
						(b)ApplicationA
			 local educational agency that desires to receive a subgrant under
			 subsection (a) shall submit an application
			 to the State at such time, in such manner, and accompanied by such information
			 as the State educational agency may require, including—
					(1)a
			 description of how the local educational agency will—
						(A)carry out the
			 goals described in subparagraphs (A) through (C) of
			 section 101(b)(1); and
						(B)enable schools
			 served by the agency to build the technological capacity and infrastructure
			 (including through local purchasing of eligible technology), necessary for the
			 full implementation of on-line assessments for all students (including students
			 with disabilities and English-language learners) and to—
							(i)ensure the
			 interoperability of data systems and eligible technology; and
							(ii)carry out the
			 goals described in subparagraphs (A) through (C) of
			 section 101(b)(1);
							(2)a description of the results of the
			 technology readiness survey completed by the local educational agency and a
			 description of the plan for the local educational agency to meet the goals
			 described in
			 paragraph (1) within 3 years of
			 completing the survey;
					(3)a description of the local educational
			 agency’s student technology literacy standards, and its goals for the
			 technology skills for teachers and administrators, and an assurance that the
			 student technology literacy standards meet the requirements of section
			 7(8);
					(4)a description of the local educational
			 agency’s technology plan to carry out paragraphs (1) and (3) and how the agency
			 will align and coordinate the activities under this section with other
			 activities across the local educational agency;
					(5)a
			 description of the team of educators that will coordinate and carry out the
			 activities under this section, including individuals with responsibility and
			 expertise in instructional technology, teachers that specialize in supporting
			 students with disabilities and English-language learners, school leaders,
			 technology officers, and staff responsible for assessments and data
			 analysis;
					(6)a
			 description of how the local educational agency will evaluate teachers’
			 proficiency and progress in implementing technology for teaching and
			 learning;
					(7)a
			 description of how the local educational agency will ensure that principals
			 have the expertise to evaluate teachers’ proficiency and progress in
			 implementing technology for teaching and learning and the interoperability of
			 data systems and eligible technology;
					(8)a
			 description of the local educational agency’s procurement process and process
			 for the creation, acquisition, distribution, and use of content, how the local
			 educational agency will ensure integrity of such processes, and how such
			 processes support the goals described in
			 paragraph (1) or how a local
			 educational agency will change such processes to support such goals, and how
			 the local educational agency will ensure content quality;
					(9)a
			 description of how the local educational agency will carry out activities under
			 subsection (c);
					(10)a description of
			 how the subgrant funds received under
			 subsection (a) will be coordinated with
			 and supported by other Federal, State, and local funds to support activities
			 under this title;
					(11)a description of how the local educational
			 agency will ensure that the subgrant received under subsection (a) is not
			 duplicative of support received under the E-rate program; and
					(12)an assurance that the local educational
			 agency will protect the privacy and safety of students and teachers, consistent
			 with requirements section 444 of the General Education Provisions Act (20
			 U.S.C. 1232g) (commonly known as the Family Educational Rights and
			 Privacy Act of 1974) and section 2441(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6777(a)).
					(c)Use of
			 funds
					(1)Technology
			 infrastructureSubject to
			 paragraph (3), a local educational
			 agency receiving a subgrant under
			 subsection (a) shall use not less than 40
			 percent of such funds to support activities for the acquisition of eligible
			 technology needed to—
						(A)except for the
			 activities described in paragraph (2), carry out activities described in the
			 application submitted under subsection (b), including purchasing devices,
			 equipment, and software applications, and improving connectivity to and within
			 schools; and
						(B)address readiness
			 shortfalls identified under the technology readiness survey completed by the
			 local educational agency.
						(2)Professional
			 development for digital learningSubject to
			 paragraph (3), a local educational
			 agency receiving a subgrant under
			 subsection (a)—
						(A)shall use not less
			 than 35 percent of such funds to carry out—
							(i)digital age
			 professional development opportunities for teachers, paraprofessionals, library
			 and media personnel, specialized instructional support personnel, technology
			 coordinators, and administrators in the effective use of modern information and
			 communication technology tools and digital resources to deliver instruction,
			 curriculum and school classroom management, including for classroom teachers to
			 assess, support, and provide engaging student learning opportunities, including
			 professional development that—
								(I)is ongoing,
			 sustainable, and scalable;
								(II)is
			 participatory;
								(III)includes
			 communication and regular interactions with instructors, facilitators, and
			 peers and is directly related to up-to-date teaching methods in content
			 areas;
								(IV)includes strategies and tools for improving
			 communication with parents and family engagement;
								(V)may be built around active professional
			 learning communities or online communities of practice or other tools that
			 increase collaboration among teachers across schools, local educational
			 agencies, or States; and
								(VI)may contain
			 on-demand components, such as instructional videos, training documents, or
			 learning modules;
								(ii)ongoing
			 professional development in strategies and pedagogy in the core academic
			 subjects that involve the use of technology and curriculum redesign as key
			 components of supporting effective, innovative teaching and learning, and
			 improving student achievement;
							(iii)ongoing
			 professional development in the use of educational technologies to ensure every
			 educator achieves and maintains technology literacy, including possessing and
			 maintaining the knowledge and skills to use technology—
								(I)across the
			 curriculum for student learning;
								(II)for real-time
			 data analysis and online or digital assessment to enable individualized
			 instruction; and
								(III)to develop and
			 maintain student technology literacy;
								(iv)ongoing
			 professional development for school leaders to provide and promote leadership
			 in the use of—
								(I)educational
			 technology to ensure a digital-age learning environment, including the capacity
			 to lead the reform or redesign of curriculum, instruction, assessment;
			 and
								(II)data through the
			 use of technology in order to increase student learning opportunity, student
			 technology literacy, student access to technology, and student engagement in
			 learning; and
								(v)a
			 review of the effectiveness of the professional development and regular
			 intervals of learner feedback and data; and
							(B)may use such funds
			 for—
							(i)the
			 use of technology coaches to work directly with teachers, including through the
			 preparation of teachers as technology leaders or master teachers—
								(I)who are provided with the means to serve as experts and to create professional
			 development opportunities for other teachers in the effective use of
			 technology; and
								(II)who may leverage
			 technologies, such as distance learning and online virtual educator-to-educator
			 peer communities, as a means to support ongoing, participatory professional
			 growth around the integration of effective educational technologies;
								(ii)innovative
			 approaches to ongoing professional development such as non-standard achievement
			 recognition strategies, including digital badging, gamification elements, use
			 of learner-created learning objects, integration of social and professional
			 networking tools, rating and commenting on learning artifacts, and
			 personalization of professional development; and
							(iii)any other
			 activities required to carry out the local educational agency’s technology plan
			 described in
			 subsection (b)(4).
							(3)Modification of
			 funding allocationsA State educational agency may authorize a
			 local educational agency to modify the percentage of the local educational
			 agency’s subgrant funds required to carry out the activities described in
			 paragraphs (1) or (2) if the local educational agency demonstrates that such
			 modification will assist the local educational agency in more effectively
			 carrying out such activities.
					(4)Purchasing
			 consortiaLocal educational agencies receiving subgrants under
			 subsection (a) may—
						(A)form a local
			 purchasing consortia with other such local educational agencies to carry out
			 the activities described in this subsection, including purchasing eligible
			 technology; and
						(B)use such funds for
			 purchasing eligible technology through a State purchasing consortia under
			 section 103(d).
						105.Reporting
				(a)Local
			 educational agenciesEach
			 local educational agency receiving a subgrant under
			 section 104 shall submit to the State
			 educational agency that awarded such subgrant an annual report the meets the
			 requirements of
			 subsection (c).
				(b)State
			 educational agenciesEach State educational agency receiving a
			 grant under
			 section 101(b)(2) shall submit to the
			 Secretary an annual report that meets the requirements of
			 subsection (c).
				(c)Report
			 requirementsA report submitted under subsection (a) or (b) shall
			 include, at a minimum, a description of—
					(1)the status of the State education agency’s
			 plan described in
			 section 102(b)(3) or local education
			 agency’s technology plan under
			 section 104(b)(4), as
			 applicable;
					(2)the categories eligible technology acquired
			 with funds under this title and how such technology is being used;
					(3)the professional
			 development activities funded under this title, including types of activities
			 and entities involved in providing such professional development to classroom
			 teachers and other staff, such as school librarians;
					(4)the instruction,
			 strategies, activities, and curricula used in the programs funded under this
			 title; and
					(5)the types of
			 programs funded under this title.
					106.AuthorizationThere are authorized to be appropriated to
			 carry out this Act $500,000,000 for fiscal year 2014 and such sums as may be
			 necessary for each of the 4 succeeding fiscal years.
			IITechnology for
			 Tomorrow Fund
			201.Short
			 titleThis title may be cited
			 as the Technology for Tomorrow Fund.
			202.Technology for
			 tomorrow fund
				(a)Grants to
			 eligible partnershipsFrom the amounts appropriated under
			 section 207 and not reserved under
			 subsection (b), the Secretary shall award
			 grants, on a competitive basis, to eligible partnerships to enable the eligible
			 partnerships to carry out activities described in
			 section 204 to improve student achievement,
			 academic growth, and college-and-career readiness through the use of technology
			 and digital learning.
				(b)Reservation of
			 fundsThe Secretary may reserve up to 5 percent of the amounts
			 appropriated under
			 section 207 for a fiscal year for—
					(1)the administration
			 of this title; and
					(2)the evaluation and
			 dissemination activities described in
			 section 204(b).
					(c)Duration of
			 grant periodA grant under
			 subsection (a) shall be awarded to an
			 eligible partnership for at least a 2-year period and not longer than a 3-year
			 period, except that the Secretary may award the eligible partnership an
			 additional 2-year grant if the eligible partnership demonstrates satisfactory
			 progress on the performance measures described in
			 section 206(a).
				203.Application
				(a)In
			 generalTo receive a grant under
			 section 202, an eligible partnership shall
			 submit an application at such time and in such manner as the Secretary may
			 require, and containing the information described in
			 subsection (b).
				(b)ContentsAn
			 application submitted under
			 subsection (a) shall include—
					(1)a
			 description of the eligible partnership, the partners forming the eligible
			 partnership, and the roles and responsibilities of each partner;
					(2)a
			 demonstration of each partner’s capacity and commitment to fulfill its role and
			 responsibilities to ensure the successful completion of activities described in
			 section 204;
					(3)a
			 description of how the grant funds will be used to improve the achievement,
			 academic growth, and college-and-career readiness of students, particularly
			 at-risk, low-income, and low-performing students;
					(4)a
			 description of how the activities funded by the grant will be innovative,
			 systemic, or evidence-based by ensuring such activities—
						(A)are based on
			 strong or promising evidence or a review of the best available research
			 evidence; and
						(B)may contribute to
			 the development and use of new models;
						(5)a
			 description of how such activities will utilize technology and digital learning
			 to—
						(A)promote
			 personalized, individualized instruction that improves student achievement,
			 academic growth, and college-and-career readiness;
						(B)improve teacher
			 and school leader preparation, training, knowledge, skills, practice, and
			 professional capacity;
						(C)ensure all
			 students, particularly at-risk and historically disadvantaged students,
			 including students with disabilities and English-language learners, have
			 equitable access to high-quality curriculum, instruction, assessments,
			 technology, and digital learning; or
						(D)improve the
			 efficiency and productivity of education;
						(6)a description of
			 how the eligible partnership will measure and report data on the effectiveness
			 of such activities under
			 section 205(a);
					(7)an assurance that
			 the grant funds will not solely be used—
						(A)to purchase
			 materials, hardware, or technology-based tools; or
						(B)to implement
			 online learning to the exclusion of other activities;
						(8)a description of how the eligible
			 partnership will ensure that a grant received under this title is not
			 duplicative of support received under the E-rate program; and
					(9)such other
			 information as the Secretary may require.
					(c)Application
			 review and award
					(1)Application
			 review and approvalThe Secretary shall—
						(A)establish a peer
			 review process to assist in the review of the grant applications and approval
			 of the grants under this section;
						(B)appoint to the
			 peer review process individuals who are educators and experts in—
							(i)technology and
			 digital learning;
							(ii)classroom
			 instruction and teaching practice;
							(iii)school
			 improvement, redesign, or turnaround;
							(iv)teacher and
			 school leader training or professional development; and
							(v)education
			 efficiency and productivity; and
							(C)ensure that each
			 grant is of sufficient size and scope to carry out the activities described in
			 the grant application under
			 subsection (b), including the activities
			 described in section 204 and measuring and reporting data under
			 section 205(a).
						(2)Grant
			 awardIn awarding grants under this title, the Secretary shall,
			 to the extent practicable, ensure—
						(A)diversity in the
			 type of activities funded under the grants, including statewide and local
			 initiatives;
						(B)equitable
			 geographic distribution of the grants, including urban and rural areas and
			 small and large local educational agencies; and
						(C)that eligible
			 partnerships receiving such grants—
							(i)demonstrate that
			 activities funded by the grant will be carried out based on strong or promising
			 evidence; and
							(ii)are committed to and capable of
			 successfully carrying out the activities described in the grant application
			 submitted under
			 subsection (b), including the activities
			 described in section 204 and measuring and reporting data under
			 section 205(a).
							204.Use of
			 funds
				(a)RequirementsAn eligible partnership receiving a grant
			 under this title shall use grant funds to carry out 1 or more of the following
			 activities that utilize technology and digital learning to promote:
					(1)Personalized,
			 individualized instruction that improves student achievement, academic growth,
			 and college-and-career readiness, such as—
						(A)hybrid, blended,
			 or other digital-learning opportunities that combine online and teacher-based
			 instruction to improve student outcomes;
						(B)gaming or other
			 personalized digital or technology-based tools that individualize instruction
			 and promote self-directed learning and higher order thinking skills, including
			 giving students control over the place, pace, or time of learning;
						(C)online platforms
			 or opportunities that provide students opportunities for credit recovery or
			 advanced credit accumulation; and
						(D)expanding the
			 accommodations available to students with disabilities and English-language
			 learners.
						(2)Improving teacher
			 and school leader preparation, professional development, knowledge, skills,
			 practice, and professional capacity, such as—
						(A)tools or programs
			 that equip teachers to differentiate instruction, conduct ongoing formative
			 assessments, and use real-time data or data systems to identify individual
			 student learning needs and guide personalized instruction, learning, and
			 appropriate interventions that address those individualized student learning
			 needs;
						(B)on-demand
			 professional development, online communities of practice, or other
			 technology-based tools that improve teaching and leadership;
						(C)pre-service
			 training in the use of technology and digital learning to improve student
			 outcomes; and
						(D)technology-based
			 tools to improve the administration and implementation of teacher evaluation
			 systems or other human capital systems.
						(3)Ensuring all
			 students, particularly at-risk and low-performing students, have equitable
			 access to high-quality curriculum, instruction, assessments, technology, and
			 digital learning by effectively implementing technology tools consistent with
			 principals of universal design for learning, such as—
						(A)using tools or
			 programs to teach students higher order thinking skills;
						(B)improving the
			 education of students with disabilities through assessment accommodations,
			 including assistive technology;
						(C)improving the
			 education of English-language learners, including language proficiency and
			 academic content, through intuitive games and interfaces, web-based
			 interventions, or technology-based assessments and assessment
			 accommodations;
						(D)technology-based
			 tools or digital learning opportunities that enhance high-quality early
			 learning or early childhood education programs;
						(E)expanding learning opportunities,
			 particularly for students who are low-performing or live in rural areas, that
			 increase access to high-quality curriculum and instruction, advanced placement
			 or international baccalaureate courses, science, technology, engineering, and
			 mathematics education, or enrichment activities; and
						(F)enhancing the
			 quality, depth, or administration of student assessments, including summative,
			 formative, and classroom-based assessments.
						(4)Improving the
			 efficiency and productivity of education, such as—
						(A)extending the
			 reach of high-quality materials, tools, curriculum, instruction, or teachers
			 through such means as open educational resources or blended learning;
						(B)making student
			 learning or school improvement more effective and cost-efficient through online
			 or digital platforms; and
						(C)use of laptops,
			 personal devices, or technology-infused instruction to reduce cost and improve
			 delivery of instruction.
						(b)Limitations on
			 uses of fundsAn eligible partnership may not use the total
			 amount of a grant received under this title for a fiscal year—
					(1)on materials,
			 hardware, or technology-based tools; or
					(2)to implement
			 online learning to the exclusion of other activities.
					205.Data collection
			 and reporting
				(a)ReportingEach
			 eligible partnership receiving a grant under this title shall collect and
			 report to the Secretary, on at least an annual basis, such information on the
			 progress, outcomes, and best practices learned from activities under the grant
			 as the Secretary may require, which—
					(1)shall include
			 information on the impact of the grant on student outcomes, such as—
						(A)the number of and
			 demographic information about students who are served by the eligible
			 partnership under this title;
						(B)student
			 achievement, student growth, and graduation rates of such students;
						(C)college-and-career
			 readiness data about students of such students, such as rates of credit
			 accumulation, course taking and completion, and college enrollment and
			 persistence;
						(D)student attendance
			 and participation rates; and
						(E)such other
			 information the Secretary may require or other information the eligible
			 partnership proposes to include and approved by the Secretary; and
						(2)may include data
			 on—
						(A)student engagement
			 and discipline;
						(B)school climate and
			 teacher working conditions; and
						(C)increases in inclusion of students with
			 disabilities and English-language learners.
						(b)DisaggregationEach
			 eligible partnership receiving a grant under this title shall disaggregate the
			 information required under
			 subsection (a) in the same manner as
			 information is disaggregated under section 1111(h)(1)(C)(i) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)).
				206.Performance
			 measurement and evaluation and dissemination
				(a)Performance
			 measuresPrior to the
			 reviewing and awarding of grants under this title, the Secretary shall
			 establish performance measures used to evaluate the progress and performance of
			 each eligible partnership that—
					(1)shall include, at
			 a minimum, information on the impact of the grants on student outcomes as
			 reported under
			 section 205(a); and
					(2)may include such
			 other information as the Secretary may reasonably require.
					(b)Evaluation and
			 disseminationFrom amounts reserved under
			 section 202(b), the Secretary
			 shall—
					(1)conduct or enter
			 into a contract with an outside evaluator to conduct—
						(A)a comprehensive
			 evaluation after the third year that the grant program is carried under this
			 title on the effectiveness of all grants awarded under this title; and
						(B)a final evaluation
			 following the final year of the grant program under this title—
							(i)that
			 focuses on the improvement in student outcomes reported under paragraphs (1)
			 through (3) of
			 section 205(a);
							(ii)that compares the relative effectiveness of
			 different types of programs carried under this title and compares the relative
			 effectiveness of variations in implementation within such programs; and
							(iii)identifies the
			 conditions and practices needed for the effective use of technology and digital
			 learning, including issues related to teacher professional development,
			 educational leadership, classroom and school practices and implementation and
			 support;
							(2)disseminate and
			 provide technical assistance to local educational agencies and State
			 educational agencies on best practices in utilizing technology and digital
			 learning to improve student achievement, academic growth, and
			 college-and-career readiness; and
					(3)ensure that the
			 Department of Education applies the best practices described in
			 paragraph (2) in carrying out other
			 innovation funds.
					207.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $250,000,000 for fiscal
			 year 2014 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years.
			
